Exhibit 23.1 CONSENT OF INDEPENDENT AUDITORS We consent to the incorporation by reference in the registration statements (Nos.333-131153 and 333-151610) on FormS-8 and the registration statements (Nos.333-162357, 333-146120, 333-148061, and 333-148134) on FormS-3 of Linn Energy, LLC of our report dated April30, 2012, with respect to the Statement of Revenues and Direct Operating Expenses of the Assets acquired from BP America Production Company for the year ended December31, 2011, included in this Current Report on Form8-K/A dated April30, 2012. /s/ ERNST & YOUNG LLP Houston, Texas April30, 2012
